Cooley, J.
The object of this suit is to set aside a conveyance made to defendant by her father, which it is alleged was fraudulent as to his creditors. The land conveyed was subsequently sold on execution, and complainants are the heirs at law of the execution purchaser.
The value of the property conveyed was under a thousand dollars. The father with his wife, both of whom were very old people, was at the time living with and dependent upon the defendant. She was an unmarried woman and supported herself by her labor. The father had for a long time owed her two hundred dollars for money borrowed, and the accruing interest on this debt had increased it to perhaps half the value of the land. This debt and the services she had performed for her parents, together with her agreement to support them afterwards, were the consideration for the conveyance. On the face of the transaction no fraud is apparent. It is said the note was not given up; but this is of little moment, as it was manifestly of no importance to any one after the conveyance had been made. It is also argued that the services performed by the daughter for her parents while they were all living together would not constitute a ground of action or support an implied promise. This is true as a general rule. But in this case the daughter appears to have been the reliance and support of the family for a part of the time at least; and there- can be no doubt of the right of the parents to compensate her for her services in their behalf so far as they were able to do so.
We agree with the circuit judge in dismissing the bill. As the merits have been fully determined, there is no rea*310son why the dismissal should be without prejudice. Defendant will recover costs.
The other Justices concurred.